DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-20, received 3/24/2020, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 3/24/2020 & 7/22/2021 were considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: elements 110a and 120a (see at least paragraph [0027] of the disclosure).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: The values for WA, WB, WB/Wref and WB/WA in TABLE 1 for Example 5 do not appear to be correct.  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 6 and 12 include limitations wherein a spacing is in a range of 0.3µm to 50µm. However, paragraph [0024] of the disclosure provides support/antecedent basis for a constant spacing of only 0.2µm to 10µm, and gradient spacing of 0.3µm to 50µm. As claims 6 and 12 are silent as to whether the spacing is a constant spacing or a gradient spacing, a constant spacing of 0.3µm to 50µm is not supported by the specification. Therefore, it is suggested that the type of spacing intended for claims 6 and 12 be clarified.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for forming a light deflecting structure on an interface between a first and second medium of different refractive indices (para. [0031] of the instant specification), having |WB – WA| / Wref between 0.02 and 3.14 (Table 1), having WA/Wref between 1.17 and 2.72 (Table 1), having WB/Wref between 1.23 and 5.87 (Table 1), and WB/WA between 0.989 and 2.16 (Table 1 corrected), does not reasonably provide enablement for how a light deflecting structure would be formed on an interface between a first and second medium wherein the refractive indices may be the same (i.e. without the use of some other structure such as a diffractive structure, claims 1 and 10), how a value of 0 for formula (1) would satisfy the inventive goals of solving narrow viewing angle, color shift or light leakage (para. [0004] of the instant specification) or blurred frames (para. [0005] of the instant specification), having |WB – WA| / Wref significantly greater than 3.14 (claims 1, 10 and 15), having WA/Wref significantly greater than 2.72 (claims 2 and 16), having WB/Wref significantly greater than 5.87 (claims 3 and 17), or WB/WA significantly greater than 2.16 (claims 7 and 18).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. In summary, it is not clear/enabled how light in the claimed element may be deflected by a light deflecting structure without a diffractive structure or a mismatch in refractive indices, how a value of |WB – WA| being zero for formula (1) would control the expansion level from both sides of the film to correct for blurred frames (para. [0020] of the instant specification), or what specific structure would satisfy |WB – WA| / Wref being significantly greater than 3.14, WA/Wref being significantly greater than 2.72, WB/Wref being significantly greater than 5.87, or WB/WA being significantly greater than 2.16 to meet the full scope of the claimed inequalities since the only disclosed examples (Table 1) are values much smaller than the full scope of the claimed inequalities.
The disclosure does not enable one of ordinary skill in the art to practice the invention without a light deflecting structure including some type of a diffractive structure or a mismatch in refractive indices, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).	
The claims generally recite an optical element having first and second mediums which satisfies formula (1).	
The nature of the invention is drawn to the optical element, wherein the optical element can exhibit the desirable optical characteristics with a simple configuration (see at least specification paragraphs [0020]-[0025]).
The state of the art discloses numerous examples of optical elements which include first and second mediums and which control expansion of light (see at least Ishihara et al., JP 2010-210904 and Wee et al., US 2019/0243042 references as cited by Applicant in the 7/22/2021 and 3/24/2020 IDS), but which may not specifically disclose satisfying formula (1).
The level of skill in the art is related to the areas of optical elements.  The skill level is generally high (e.g. generally masters or PhD level) due to the complexity of optical elements in their design (e.g. modeling), materials, and formation.
Every working example provided by Applicant includes a light deflecting structure including some type of a diffractive structure or a mismatch in refractive indices (see Table 1). Nowhere does the disclose provide an example of an optical element which exhibits the desirable optical characteristics which does not comprise a light deflecting structure including some type of a diffractive structure or a mismatch in refractive indices, and the disclosure does not provide any examples of an optical element which exhibits the desirable optical characteristics |WB – WA| / Wref being significantly greater than 3.14, WA/Wref being significantly greater than 2.72, WB/Wref being significantly greater than 5.87, or WB/WA being significantly greater than 2.16 to meet the full scope of the claimed inequalities.
Applicants’ claims are excessively broad due, in part, to the complex and diverse nature of optical elements and the lack of any disclosure to an optical element which exhibits the desirable optical characteristics which does not comprise a light deflecting structure including some type of a diffractive structure or a mismatch in refractive indices, and the disclosure does not provide any examples of an optical element which exhibits the desirable optical characteristics |WB – WA| / Wref being significantly greater than 3.14, WA/Wref being significantly greater than 2.72, WB/Wref being significantly greater than 5.87, or WB/WA being significantly greater than 2.16 to meet the full scope of the claimed inequalities.
Therefore, based on the discussions above concerning the state of the art, the specification fails to teach the skilled artisan how to make the claimed apparatus without resorting to undue experimentation to determine how to make an optical element which exhibits the desirable optical characteristics which does not comprise a light deflecting structure including some type of a diffractive structure or a mismatch in refractive indices, and the disclosure does not provide any examples of an optical element which exhibits the desirable optical characteristics |WB – WA| / Wref being significantly greater than 3.14, WA/Wref being significantly greater than 2.72, WB/Wref being significantly greater than 5.87, or WB/WA being significantly greater than 2.16 to meet the full scope of the claimed inequalities.
Due to the large quantity of experimentation necessary to determine how to make an optical element which exhibits the desirable optical characteristics of achieving the desired inventive features, while having the optical element not comprise a light deflecting structure including some type of a diffractive structure or a mismatch in refractive indices, and/or exhibits the desirable optical characteristics |WB – WA| / Wref being significantly greater than 3.14, WA/Wref being significantly greater than 2.72, WB/Wref being significantly greater than 5.87, or WB/WA being significantly greater than 2.16 to meet the full scope of the claimed inequalities, the lack of direction/guidance presented in the specification regarding same, the absence of sufficient working examples directed to same, the complex nature of the invention, the state of the prior art establishing that optical elements generally also include differences in refractive indices or diffractive structures to control the broadening of light, and the breadth of the claims which fail to recite the critical features of the invention, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite “a light deflecting structure” without setting forth any structure for what makes up “a light deflecting structure”. For example, neither of claims 1 or 10 even recite a difference in the refractive indices of the first and second mediums and therefore it is not clear how light is deflected, or even how the claimed structure achieves the stated purposes of the invention of solving narrow viewing angle, color shift or light leakage (para. [0004] of the instant specification), blurred frames (para. [0005] of the instant specification), or satisfies formula (1) (para. [0006] of the instant specification). Therefore the scope of the claim(s) cannot be determined.
Claims 1, 10 and 15 recite WA and WB as “an image broadening width” and Wref as “a width obtained when the light does not pass through the optical element” without setting forth how they are measured/determined, where they are measured with respect to, and the specification appears to give various definitions for the image broadening widths (see at least paragraphs [0036]-[0039] and [0041]-[0044]). Therefore the scope of the claim(s) cannot be determined.
Claims 2-9 and 16-18 are rejected for inheriting the same deficiencies of the claims from which they depend.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara et al., JP 2010-210904 A, of record (hereafter Ishihara; it is noted that the citations set forth below are with respect to the English machine translation provided herewith).
Regarding claim 11, Ishihara discloses an optical element disposed on a light source (see at least figures 1, 4, 9 and 10, elements 10 and 16), wherein the optical element comprises:
a first medium having a first refractivity (see at least figures 4, 9 and 10, elements 17 and nLP);
a second medium formed on the first medium and having a second refractivity (see at least figures 4, 9 and 10, elements 18 and n18), and
a light deflecting structure formed on an interface between he first medium and the second medium, wherein a light emitted by the light source sequentially passes through the first medium and the second medium, and the first refractivity is less than the second refractivity (see at least figures 4, 9 and 10, elements R15 and 171, and page 4 of the English machine translation wherein nLP is smaller than n18).
Regarding claim 19, Ishihara discloses a display device, comprising:
a display configured to display an image (see at least figure 1, element 1); and 
an optical element disposed on the display (see at least figure 1, element 16), wherein the optical element comprises:
a first medium having a first refractivity (see at least figures 4, 9 and 10, elements 17 and nLP);
a second medium formed on the first medium and having a second refractivity (see at least figures 4, 9 and 10, elements 18 and n18); and an interface between the first medium and the second medium comprises a light deflecting structure (see at least figures 4, 9 and 10, element 171), wherein a light for forming the image sequentially passes through the first medium and the second medium, and the first refractivity is less than the second refractivity (see at least figures 4, 9 and 10, elements R15 and 171, and page 4 of the English machine translation wherein nLP is smaller than n18).
Regarding claim 20, Ishihara discloses a display device, comprising:
a display configured to display an image (see at least figure 1, element 1); and
an optical element disposed on the display (see at least figure 1, element 16), wherein the optical element comprises:
a first medium having a first refractivity (see at least figures 4, 9 and 10, elements 17 and nLP);
a second medium formed on the first medium and having a second refractivity (see at least figures 4, 9 and 10, elements 18 and n18), wherein the first refractivity is less than the second refractivity (see at least page 4 of the English machine translation wherein nLP is smaller than n18);
an interface between the first medium and the second medium comprises a light deflecting structure (see at least figures 4, 9 and 10, element 171); and
a protection layer formed on the second medium (see at least figure 1, element 20).

Claims 11-14 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wee et al., U.S. Patent Application Publication Number 2019/0243042 A1, of record (hereafter Wee).
Regarding claim 11, Wee discloses an optical element disposed on a light source (see at least the abstract and figures 1 and 2, element 200A), wherein the optical element comprises:
a first medium having a first refractivity (see at least figure 2, element 220, and paragraphs [0061]-[0063], [0066], [0078]);
a second medium formed on the first medium and having a second refractivity (see at least figure 2, element 210, and paragraphs [0061]-[0063], [0066], [0078]), and
a light deflecting structure formed on an interface between he first medium and the second medium (see at least figure 2, element 211), wherein a light emitted by the light source sequentially passes through the first medium and the second medium (see at least paragraph [0116]), and the first refractivity is less than the second refractivity (see at least figure 2, elements 210 and 220, and paragraphs [0061]-[0063], [0066], [0078]).
Regarding claim 12, Wee discloses that the light deflecting structure has at least a spacing in a range of 0.3µm to 50µm (see at least figure 2, element B and paragraph [0071]; or figure 2, element P and paragraph [0076] since “spacing” has not been defined).
Regarding claim 13, Wee discloses that the first refractivity is in a range of 1.2 to 1.8 (see at least paragraph [0078]).
Regarding claim 14, Wee discloses that the second refractivity is in a range of 1.4 to 2 (see at least paragraph [0066]).
Regarding claim 19, Wee discloses a display device, comprising:
a display configured to display an image (see at least the abstract); and 
an optical element disposed on the display (see at least the abstract and figures 1 and 2, element 200A, and paragraph [0116]), wherein the optical element comprises:
a first medium having a first refractivity (see at least figure 2, element 220, and paragraphs [0061]-[0063], [0066], [0078]);
a second medium formed on the first medium and having a second refractivity (see at least figure 2, element 210, and paragraphs [0061]-[0063], [0066], [0078]); and an interface between the first medium and the second medium comprises a light deflecting structure (see at least figure 2, element 211), wherein a light for forming the image sequentially passes through the first medium and the second medium (see at least paragraph [0116]), and the first refractivity is less than the second refractivity (see at least figure 2, elements 210 and 220, and paragraphs [0061]-[0063], [0066], [0078]).
Regarding claim 20, Wee discloses a display device, comprising:
a display configured to display an image (see at least the abstract); and
an optical element disposed on the display (see at least the abstract and figures 1 and 2, element 200A, and paragraph [0116]), wherein the optical element comprises:
a first medium having a first refractivity (see at least figure 2, element 220, and paragraphs [0061]-[0063], [0066], [0078]);
a second medium formed on the first medium and having a second refractivity (see at least figure 2, element 210, and paragraphs [0061]-[0063], [0066], [0078]), wherein the first refractivity is less than the second refractivity (see at least figure 2, elements 210 and 220, and paragraphs [0061]-[0063], [0066], [0078]);
an interface between the first medium and the second medium comprises a light deflecting structure (see at least paragraph [0116]); and
a protection layer formed on the second medium (see at least element 300).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ishihara et al., JP 2010-210904 A, of record (hereafter Ishihara; it is noted that the citations set forth below are with respect to the English machine translation provided herewith).
Regarding claims 1, 10, 15, Ishihara discloses a display device, comprising:
a display configured to display an image (see at least figure 1, element 1); and 
an optical element disposed on the display (see at least figure 1, element 16),
an optical element disposed on a light source configured to emit light (see at least figures 1, 4, 9 and 10, elements 10 and 16),
wherein the optical element comprises:
a first medium having a first refractivity (see at least figures 4, 9 and 10, elements 17 and nLP); 
a second medium formed on the first medium and having a second refractivity (see at least figures 4, 9 and 10, elements 18 and n18); and
a light deflecting structure formed on an interface between the first medium and the second medium (see at least figure 4, element 171).
Ishihara does not explicitly disclose that the relationship between the optical element and the light satisfies the following formula (1): 
0 < |WB – WA| / Wref < 10 …..(1)
wherein WA is an image broadening width obtained when the light passes through the optical element with the first medium as the light incident side; WB is an image broadening width obtained when the light passes through the optical element with the second medium as the light incident side; and Wref is a width obtained when the light does not pass through the optical element.
However, it is noted that in product and apparatus claims, when the structure and composition recited in the reference(s) is substantially identical to that of the claim(s), claimed properties or functions are presumed to be inherent, see M.P.E.P. 2112.01. As the structure and materials provided by Ishihara are the same as that recited in the claim(s), then it is expected that the optical element of Ishihara would have the same results as claimed, and must inherently perform the same function. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipated or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). For example, the disclosed structure of Ishihara, wherein light traveling in a forward direction from a medium of a low refractive index into a medium of higher refractive index, refracts light in a widening/outward direction (see e.g. figure 9, elements R15 versus N16n, and figure 13 of Ishihara). Therefore, light traveling in a reverse direction from a medium of a higher refractive index into a medium of lower refractive index, would necessarily be refracted in a narrowing/inward direction. No limitations have been set forth in the claims as to how WA, WB and Wref are to be measured/calculated, and therefore the structure of Ishihara matches the claimed structure and WA would necessarily be different from WB. The result of the structure of Ishihara would be a non-zero difference of |WB – WA|, and therefore would very likely satisfy formula (1) by being between 0 and 10.
Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. Specifically, the claim does not provide any structural features of the light deflecting structure which would distinguished the claim from the prior art in terms of structure rather than function.
Additionally, the disclosure of Ishihara, as set forth in the citations above, being substantially identical to the disclosed process and/or material structure set forth in the specification (see at least paragraphs [0006]-[0009] of the specification for the instant application) would intrinsically result in satisfying formula (1). It has been held that where the claimed and prior art products are identical, or substantially identical, in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).	
	Ishihara further teaches that the differences in refractive index between the first and second mediums may be chosen such that high front luminance and a widened viewing angle may be obtained (see at least pages 2 and 4 of the English machine translation).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose desired characteristics for the light deflecting structure, such that formula (1) is satisfied, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to satisfy formula (1) for the purpose of achieving a desired front luminance and/or viewing angle for a light source/display for a particular application. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claims 2, 3, 16 and 17, Ishihara does not specifically disclose 1 ≤ WA / Wref ≤ 10; or 1 ≤ WB / Wref ≤ 10.
However, it is noted that in product and apparatus claims, when the structure and composition recited in the reference(s) is substantially identical to that of the claim(s), claimed properties or functions are presumed to be inherent, see M.P.E.P. 2112.01. As the structure and materials provided by Ishihara are the same as that recited in the claim(s), then it is expected that the optical element of Ishihara would have the same results as claimed, and must inherently perform the same function. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipated or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. Specifically, the claim does not provide any structural features of the light deflecting structure which would distinguished the claim from the prior art in terms of structure rather than function.
Ishihara further teaches that the differences in refractive index between the first and second mediums may be chosen such that high front luminance and a widened viewing angle may be obtained (see at least pages 2 and 4 of the English machine translation).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose desired characteristics for the light deflecting structure, such that 1 ≤ WA / Wref ≤ 10; and/or 1 ≤ WB / Wref ≤ 10, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to choose desired characteristics for the light deflecting structure such that 1 ≤ WA / Wref ≤ 10; and/or 1 ≤ WB / Wref ≤ 10, for the purpose of achieving a desired front luminance and/or viewing angle for a light source/display for a particular application. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 4, Ishihara discloses a protection layer formed on the second medium (see at least figure 1, element 20).
Regarding claim 5, Ishihara discloses that the first medium has a first refractivity, the second medium has a second refractivity, and the first refractivity is less than the second refractivity (see at least figures 4, 9 and 10, elements 17 and 18, and page 4 of the English machine translation wherein nLP is smaller than n18).
Regarding claim 6, Ishihara discloses that the light deflecting structure has at least a spacing in a range of 0.3µm to 50µm (see at least page 6 of the English machine translation wherein WLP is 16µm).
Regarding claims 7 and 18, Ishihara does not specifically disclose 1 < WB/WA < 10.
However, it is noted that in product and apparatus claims, when the structure and composition recited in the reference(s) is substantially identical to that of the claim(s), claimed properties or functions are presumed to be inherent, see M.P.E.P. 2112.01. As the structure and materials provided by Ishihara are the same as that recited in the claim(s), then it is expected that the optical element of Ishihara would have the same results as claimed, and must inherently perform the same function. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipated or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. Specifically, the claim does not provide any structural features of the light deflecting structure which would distinguished the claim from the prior art in terms of structure rather than function.
Ishihara further teaches that the differences in refractive index between the first and second mediums may be chosen such that high front luminance and a widened viewing angle may be obtained (see at least pages 2 and 4 of the English machine translation).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose desired characteristics for the light deflecting structure, such that 1 < WB/WA < 10, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to choose desired characteristics for the light deflecting structure such that 1 < WB/WA < 10, for the purpose of achieving a desired front luminance and/or viewing angle for a light source/display for a particular application. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Claims 1-10 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wee et al., U.S. Patent Application Publication Number 2019/0243042 A1, of record (hereafter Wee).
Regarding claims 1, 10, 15, Wee discloses a display device, comprising:
a display configured to display an image (see at least the abstract); and 
an optical element disposed on the display (see at least the abstract and figures 1 and 2, element 200A, and paragraph [0116]),
an optical element disposed on a light source configured to emit light (see at least the abstract and figures 1 and 2, element 200A),
wherein the optical element comprises:
a first medium having a first refractivity (see at least figure 2, element 220, and paragraphs [0061]-[0063], [0066], [0078]); 
a second medium formed on the first medium and having a second refractivity (see at least figure 2, element 210, and paragraphs [0061]-[0063], [0066], [0078]); and
a light deflecting structure formed on an interface between the first medium and the second medium (see at least figure 2, element 211).
Wee does not explicitly disclose that the relationship between the optical element and the light satisfies the following formula (1): 
0 < |WB – WA| / Wref < 10 …..(1)
wherein WA is an image broadening width obtained when the light passes through the optical element with the first medium as the light incident side; WB is an image broadening width obtained when the light passes through the optical element with the second medium as the light incident side; and Wref is a width obtained when the light does not pass through the optical element.
However, it is noted that in product and apparatus claims, when the structure and composition recited in the reference(s) is substantially identical to that of the claim(s), claimed properties or functions are presumed to be inherent, see M.P.E.P. 2112.01. As the structure and materials provided by Wee are the same as that recited in the claim(s), then it is expected that the optical element of Wee would have the same results as claimed, and must inherently perform the same function. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipated or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). For example, the disclosed structure of Wee, wherein light traveling in a forward direction from a medium of a low refractive index into a medium of higher refractive index, refracts light in a widening/outward direction. Therefore, light traveling in a reverse direction from a medium of a higher refractive index into a medium of lower refractive index, would necessarily be refracted in a narrowing/inward direction. No limitations have been set forth in the claims as to how WA, WB and Wref are to be measured/calculated, and therefore the structure of Wee matches the claimed structure and WA would necessarily be different from WB. The result of the structure of Wee would be a non-zero difference of |WB – WA|, and therefore would very likely satisfy formula (1) by being between 0 and 10.
Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. Specifically, the claim does not provide any structural features of the light deflecting structure which would distinguished the claim from the prior art in terms of structure rather than function.
Additionally, the disclosure of Wee, as set forth in the citations above, being substantially identical to the disclosed process and/or material structure set forth in the specification (see at least paragraphs [0006]-[0009] of the specification for the instant application) would intrinsically result in satisfying formula (1). It has been held that where the claimed and prior art products are identical, or substantially identical, in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).	
	Wee further teaches that the differences in refractive index between the first and second mediums, refractive indices of the first and second mediums, pitch and/or width may be chosen such that the display has an increased brightness, improved front and side contrast ratios, and mura is reduced (see at least paragraphs [0007]-[0009], [0019]-[0021], [0023]-[0027], [0057], [0061]-[0071], [0075]-[0078]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose desired characteristics for the light deflecting structure, such that formula (1) is satisfied, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to satisfy formula (1) for the purpose of achieving a desired front luminance and/or viewing angle for a light source/display for a particular application. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claims 2, 3, 16 and 17, Wee does not specifically disclose 1 ≤ WA / Wref ≤ 10; or 1 ≤ WB / Wref ≤ 10.
However, it is noted that in product and apparatus claims, when the structure and composition recited in the reference(s) is substantially identical to that of the claim(s), claimed properties or functions are presumed to be inherent, see M.P.E.P. 2112.01. As the structure and materials provided by Wee are the same as that recited in the claim(s), then it is expected that the optical element of Wee would have the same results as claimed, and must inherently perform the same function. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipated or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. Specifically, the claim does not provide any structural features of the light deflecting structure which would distinguished the claim from the prior art in terms of structure rather than function.
Wee further teaches that the differences in refractive index between the first and second mediums, refractive indices of the first and second mediums, pitch and/or width may be chosen such that the display has an increased brightness, improved front and side contrast ratios, and mura is reduced (see at least paragraphs [0007]-[0009], [0019]-[0021], [0023]-[0027], [0057], [0061]-[0071], [0075]-[0078]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose desired characteristics for the light deflecting structure, such that 1 ≤ WA / Wref ≤ 10; and/or 1 ≤ WB / Wref ≤ 10, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to choose desired characteristics for the light deflecting structure such that 1 ≤ WA / Wref ≤ 10; and/or 1 ≤ WB / Wref ≤ 10, for the purpose of achieving a desired front luminance and/or viewing angle for a light source/display for a particular application. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 4, Wee discloses a protection layer formed on the second medium (see at least element 300).
Regarding claim 5, Wee discloses that the first medium has a first refractivity, the second medium has a second refractivity, and the first refractivity is less than the second refractivity (see at least figure 2, elements 210 and 220, and paragraphs [0061]-[0063], [0066], [0078]).
Regarding claim 6, Wee discloses that the light deflecting structure has at least a spacing in a range of 0.3µm to 50µm (see at least figure 2, element B and paragraph [0071]; or figure 2, element P and paragraph [0076] since “spacing” has not been defined).
Regarding claims 7 and 18, Wee does not specifically disclose 1 < WB/WA < 10.
However, it is noted that in product and apparatus claims, when the structure and composition recited in the reference(s) is substantially identical to that of the claim(s), claimed properties or functions are presumed to be inherent, see M.P.E.P. 2112.01. As the structure and materials provided by Wee are the same as that recited in the claim(s), then it is expected that the optical element of Wee would have the same results as claimed, and must inherently perform the same function. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipated or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. Specifically, the claim does not provide any structural features of the light deflecting structure which would distinguished the claim from the prior art in terms of structure rather than function.
Wee further teaches that the differences in refractive index between the first and second mediums, refractive indices of the first and second mediums, pitch and/or width may be chosen such that the display has an increased brightness, improved front and side contrast ratios, and mura is reduced (see at least paragraphs [0007]-[0009], [0019]-[0021], [0023]-[0027], [0057], [0061]-[0071], [0075]-[0078]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to choose desired characteristics for the light deflecting structure, such that 1 < WB/WA < 10, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to choose desired characteristics for the light deflecting structure such that 1 < WB/WA < 10, for the purpose of achieving a desired front luminance and/or viewing angle for a light source/display for a particular application. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 8, Wee discloses that the first refractivity is in a range of 1.2 to 1.8 (see at least paragraph [0078]).
Regarding claim 9, Wee discloses that the second refractivity is in a range of 1.4 to 2 (see at least paragraph [0066]).
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Vasylyev, US 2019/0137073 A1, discloses a light directing film which is similar to the first and second medium of claimed invention (figs. 1-6); and
Amemiya et al., US 2006/0103779 A1, discloses a viewing angle controlling sheet which is similar to the first and second medium of claimed invention (figs. 1-9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/26/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872